Luke, J.
1. Where one is insured against accidental injury, and there is evidence tending to show that an injury received resulted from an accident, the insurer is not relieved from liability upon the policy by a- clause therein providing: “ it is further understood and agreed that any disability from rupture or hernia is to be considered as the result of disease, notwithstanding the original cause thereof, and any claim therefor will be considered only under the health provisions of this policy.” Atlanta Accident Asso. v. Alexander, 104 Ga. 709 (2) (30 S. E. 939, 42 L. R. A. 188).
{a) Nor is the insurer relieved from liability upon such a policy by a clause therein providing that “ there shall be no liability. . . for any disease or illness contracted or beginning before the policy has been maintained in continuous force for ten days.” This clause of i*he policy applies only to the health feature of the contract of insurance, and in the instant case the injury to the insured vas the result of an accident.
2. Upon the petition for certiorari and the answer of the trial court thereto, it was not error for the judge of the superior court to overrule and deny the certiorari.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.